PERRITT FUNDS, INC. THIRD AMENDMENT TO THE CUSTODY AGREEMENT THIS THIRD AMENDMENT effective as of February 28, 2013, to the Custody Agreement dated as of February 1, 2009, as amended August 1, 2011 and August 1, 2012, (the "Agreement"), is entered into by and between Perritt Funds, Inc. a Maryland corporation (the "Company") and U.S. Bank National Association ("Custodian"). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, an agreement and reorganization (the “Reorganization Agreement”) between the Company and Perritt Micro Cap Opportunities Fund, Inc.,was made as of February 28, 2013; and WHEREAS, as part of the Reorganization Agreement, the Company and Perritt MicroCap Opportunities Fund, Inc. desire to add the Perritt MicroCap Opportunities Fund to the Agreement; and WHEREAS, Article XV, Section 15.02 of the Agreement allows for its amendment by a written instrument executed by both parties. NOW, THEREFORE, the parties agree as follows: Exhibit C of the Agreement is hereby superseded and replaced with Amended Exhibit C attached hereto. Except to the extent amended hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PERRITT FUNDS, INC. U.S. BANK NATIONAL ASSOCIATION By: /s/ Mark J.Buh By: /s/ Michael R. McVoy Printed Name:Mark J.Buh Printed Name: Michael R. McVoy Title: Treasurer Title: Senior Vice President Perritt Funds, Inc. 2013 1 Amended Exhibit C to the Custody Agreement – Perritt Funds, Inc. Separate Series ofPerritt Funds, Inc. Name of Series Perritt Ultra MicroCap Fund Perritt MicroCap Opportunities Fund Perritt Funds, Inc. 2013 2
